Citation Nr: 0107208	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  95-02 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased (compensable) rating for a 
hemorrhoidal disability.

3.  Entitlement to an increased (compensable) rating for 
right olecranon bursitis.  

4.  Entitlement to an increased (compensable) rating for 
residuals of a septoplasty due to traumatic deviated nasal 
septum.  

5.  Entitlement to an increased (compensable) rating for 
fibrositis/fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1961 to June 
1982.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which, in part, 
increased an evaluation for lumbosacral strain from 10 
percent to 20 percent; confirmed noncompensable evaluations 
each for a hemorrhoidal disability, right olecranon bursitis, 
residuals of a septoplasty due to traumatic deviated nasal 
septum, fibrositis/fibromyalgia, and bilateral hearing loss; 
and denied service connection for L4-L5 transverse process 
fracture, residuals of a motor vehicular accident.  In a 
December 1997 written statement, appellant withdrew the 
issues of an increased (compensable) rating for bilateral 
hearing loss and service connection for L4-L5 transverse 
process fracture from the appeal.  A November 1999 RO hearing 
was held.  

Consequently, the Board construes the appellate issues as 
those delineated on the title page of this decision.  The 
issues of increased ratings for the back disorder and for 
fibrositis/fibromyalgia will be considered only in the Remand 
section, which follows the Order section below.



FINDINGS OF FACT

1.  The appellant's service-connected hemorrhoidal disability 
is objectively asymptomatic without any functional limitation 
attributable thereto.  The recent clinical evidence does not 
reveal large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences 
or hemorrhoids with persistent bleeding and secondary anemia 
or with fissures.  

2.  The appellant's service-connected right olecranon 
bursitis is objectively asymptomatic without any functional 
limitation attributable thereto.  

3.  The appellant's service-connected status post septal 
reconstruction for traumatic septal deviation is manifested 
primarily by no more than slight right nasal septal 
deviation.  The recent clinical evidence does not show that 
the nasal septal deviation more nearly approximates 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, or that any nasal airflow 
restriction attributable to the septal deviation is 
indicative of marked interference with breathing space.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for appellant's 
service-connected hemorrhoidal disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.114, Code 7336 (2000).

2.  The criteria for a compensable evaluation for appellant's 
service-connected right olecranon bursitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Codes 5019-5003 (2000).

3.  The criteria for a compensable evaluation for appellant's 
service-connected residuals of a septoplasty due to traumatic 
deviated nasal septum have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.97, Code 6502 (1996) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant with respect 
to the service-connected right olecranon bursitis, deviated 
nasal septum, and hemorrhoidal rating issues on appeal.  A 
comprehensive medical history and detailed findings with 
respect to said issues on appeal over the years are 
documented in the medical evidence.  The service medical 
records adequately detail the circumstances and nature of the 
service-connected disabilities at issue and treatment 
therefor.  Additionally, recent VA examinations were 
conducted in 1996, 1997, and 1999.  Said examinations are 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disabilities at 
issue, and provide a clear picture of all relevant symptoms 
and findings.  It should be added that appellant has provided 
recent private clinical records.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity of said disabilities in 
issue than that shown in said VA examinations.  Thus, the 
Board concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to these issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of these service-
connected disabilities at issue, particularly as said 
disabilities affect the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

I.  An Increased (Compensable) Rating for a Hemorrhoidal 
Disability

The RO has rated appellant's service-connected hemorrhoidal 
disability under Diagnostic Code 7336.  

Under Code 7336, a noncompensable rating may be assigned for 
mild or moderate external or internal hemorrhoids.  A 10 
percent rating requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  

Appellant contends and testified at a November 1999 RO 
hearing, in essence, that his hemorrhoidal disability is 
symptomatic and warrants a compensable rating.  Appellant's 
service medical records reveal that in 1967, he underwent a 
three-quadrant hemorrhoidectomy due to bleeding mixed 
hemorrhoids.  However, a subsequent September 1970 
examination and a March 1973 examination medical 
questionnaire reported no hemorrhoidectomy complications; and 
a November 1975 rectal examination and a May 1982 service 
separation examination revealed that rectal findings, 
including a stool guaiac test, were negative.

Although on March 1983 and February 1994 VA examinations, 
appellant alleged seepage, occasional bleeding, and painful 
hemorrhoids, clinically there was no evidence of internal or 
external hemorrhoids or bleeding.  A stool guaiac test was 
negative.  Although on that latter examination, the examiner 
diagnosed hemorrhoids "symptomatic approximately 3-4 times 
per week with itching, occasional pain and some [rectal 
blood]", this was apparently based solely on appellant's 
allegations since clinical findings were unremarkable.  
Similar complaints, findings, and diagnosis were recorded on 
a September 1996 VA rectal examination.  On that latter 
examination, appellant reported taking nonsteroidal 
medication for musculoskeletal problems and having bleeding 
approximately 2-4 times per month.  However, clinically, no 
evidence of hemorrhoids or bleeding was noted and a stool 
hemioccult test was negative.  It is of substantial import 
that on recent October 1999 VA gastrointestinal examination, 
although appellant had various gastrointestinal complaints, 
examination of the rectal area revealed no evidence of 
hemorrhoids and a stool hemioccult test was negative.  
Assessments were for gastrointestinal conditions other than 
the hemorrhoidal disability at issue.  Additionally, recent 
private clinical records, including a January 2000 
colonoscopy, make no mention of any objectively symptomatic 
hemorrhoidal disability.  Rather, during a January 2000 
preoperative examination, the rectum was clinically described 
as normal; and the colonoscopy operative report indicated 
that sigmoid colon diverticulosis was identified and a small 
sigmoid colon sessile polyp and a rectal vault polyp were 
surgically removed.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, the appellant's 
service-connected hemorrhoidal disability is objectively 
asymptomatic.  Even assuming, arguendo, that external or 
internal hemorrhoids are manifested at least intermittently, 
it would not be reasonable to characterize them as more than 
mild or moderate, the criteria for the currently assigned 
noncompensable evaluation under Diagnostic Code 7336.  There 
is no clinical evidence for the appeal period which shows 
large hemorrhoids.  For the aforestated reasons, there is no 
basis for a compensable disability rating based on the 
evidence that is of record.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected 
hemorrhoidal disability presents such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical, particularly since 
hemorrhoids have not been objectively shown by the recent 
clinical evidence.  38 C.F.R. § 3.321(b)(1).  The benefit-of-
the-doubt doctrine is inapplicable, since the preponderance 
of the evidence is against allowance of this disability 
rating issue on appeal, for the aforestated reasons.  38 
C.F.R. § 3.102 (2000).  



II.  An Increased (Compensable) Rating for Right Olecranon 
Bursitis

Appellant contends and testified at a November 1999 RO 
hearing, in essence, that his right olecranon bursitis is 
symptomatic and warrants a compensable rating.  

The RO has rated appellant's service-connected right 
olecranon bursitis under Diagnostic Code 5019, a code for 
rating bursitis.  Under Diagnostic Code 5019, bursitis is 
rated on limitation of motion of the affected part as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under the 
Diagnostic Code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

Appellant's service medical records reveal that in December 
1971, right olecranon bursitis was noted.  In May 1972, he 
had right elbow pain and swelling.  Clinically, a cystic 
right olecranon bursa was noted; and steroid injections were 
accomplished.  X-rays of the right elbow were negative.  
Although an October 1972 military Medical Board report 
included findings of restricted, painful motion of the 
shoulders and bilateral elbow flexion contractures of 15 
degrees, it was not indicated that the right elbow 
contracture was due to the service-connected right olecranon 
bursitis.  Significantly, a May 1982 service separation 
examination report and attendant medical questionnaire did 
not include any complaints, findings, or diagnoses pertaining 
to right olecranon bursitis.  

Significantly, on March 1983 VA examination, it was reported 
that "[b]ursitis of the right olecranon was treated with 
steroid injections and has resolved.  No further swelling or 
problems."  Fibrositis of multiple joints, "all moveable 
joints of extremities, arms,..." was also reported.  
Clinically, the right elbow was unremarkable, including on x-
ray.  The pertinent diagnosis was "[b]ursitis, right 
olecranon, none found."  On February 1994 VA examination, 
appellant complained of occasional swelling and pain of the 
elbows with weather changes.  Clinical findings were 
essentially unremarkable, except the elbows exhibited 5 
degrees' extension.  The assessment was "[b]ilateral elbow 
bursitis without functional limitation."  

It is of substantial import that on September 1996 VA 
examination, although appellant complained of painful 
extension of the elbows and the elbows exhibited 15 degrees' 
extension, there was no effusion and the examiner 
specifically stated that there was "no evidence of olecranon 
bursitis."  X-rays revealed mild degenerative arthritis of 
each elbow.  Significantly, a history of left elbow olecranon 
bursitis and bilateral elbow pain consistent with mild 
degenerative arthritis was assessed, without any mention of 
right olecranon bursitis.  

Although private clinical records revealed that in June 1997, 
medial and lateral epicondylitis of each elbow was assessed, 
on VA examination later that month, the elbows were 
clinically noted to exhibit full ranges of motion without 
pain.  Significantly, right olecranon bursitis was neither 
clinically reported nor diagnosed.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995) and 38 C.F.R. §§ 4.10 and 4.40, pertaining to 
functional loss due to pain, weakness, or other 
musculoskeletal pathology.  However, although appellant has 
had various right upper extremity conditions (including 
carpal tunnel syndrome, right shoulder rotator cuff tear, and 
right elbow epicondylitis/degenerative 
arthritis/contractures), and right elbow functional 
limitations may exist, these have been medically attributed 
to conditions for which service connection is not in effect 
and may not be considered in evaluating the severity of the 
service-connected disability.  Again, appellant is service 
connected for right olecranon bursitis and symptoms 
attributable to other conditions, such as right elbow 
epicondylitis/degenerative arthritis/contractures, may not be 
considered in rating that service-connected disability.  For 
explanatory purposes, olecranon bursitis is medically defined 
as "inflammation and enlargement of the bursa over the 
olecranon."  A bursa is a "sac or saclike cavity filled 
with a viscid fluid and situated at places in the tissues at 
which friction would otherwise develop."  Dorland's 
Illustrated Medical Dictionary, 238, 240 (28th ed. 1994).  
Since appellant's service-connected right olecranon bursitis 
is objectively asymptomatic without any functional limitation 
attributable thereto, a compensable evaluation under Code 
5019-5003 or any other applicable diagnostic codes would not 
be warranted.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected right 
olecranon bursitis presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical, for the aforestated 
reasons.  38 C.F.R. § 3.321(b)(1).  The benefit-of-the-doubt 
doctrine is inapplicable, since the preponderance of the 
evidence is against allowance of this disability rating issue 
on appeal.  38 C.F.R. § 3.102.  


III.  An Increased (Compensable) Rating for Residuals of a 
Septoplasty due to Traumatic Deviated Nasal Septum

Appellant contends and testified at a November 1999 RO 
hearing, in essence, that his nasal disability is of such 
severity as to warrant a compensable rating.  However, it 
should be pointed out that the only nasal disability for 
which service connection is in effect involves postoperative 
septoplasty residuals due to traumatic nasal septum 
deviation.  Although he may have other nasal conditions, such 
as sinusitis and allergic rhinitis, which may result in 
breathing space interference, symptoms attributable to 
nonservice-connected conditions may not be considered in 
rating the service-connected disability.  

Under Diagnostic Code 6502, effective prior to October 7, 
1996, traumatic nasal septum deflection with only slight 
symptoms warranted a noncompensable evaluation.  A 10 percent 
evaluation required that the deflection result in marked 
breathing space interference.  

The VA subsequently amended its regulations for rating 
respiratory system disabilities, including traumatic nasal 
septum deviation, effective October 7, 1996.  See 61 Fed. 
Reg. 46,720-731 (Sept. 4, 1996) (codified at 38 C.F.R. 
§§ 4.96-4.97 (1996-2000)).  Under the amended Diagnostic Code 
6502, a 10 percent evaluation (the maximum evaluation 
assignable under that code) may be assigned for traumatic 
nasal septum deviation with 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  

Appellant's service medical records reveal that in January 
1972, a history of nasal trauma several years previously with 
subsequent development of right nostril airway obstruction 
was provided.  Clinically, right caudal septal deflection was 
noted.  He underwent a nasal septoplasty for a deviated nasal 
septum.  The operative record indicated that marked deviation 
to the right was surgically corrected, with the nasal septum 
returned to a midline position.  March 1973 and January 1977 
medical questionnaires stated that there were no 
complications from that septoplasty, and a May 1982 service 
separation examination report did not include any pertinent 
findings.  

On February 1994 VA ear, nose, and throat (ENT) examination, 
appellant's complaints included recurrent infections, 
headaches, and nasal congestion.  Significantly, it was 
clinically noted that the nose was fairly straight with only 
slight deviation; and that there was no pathology of the 
inferior and middle meatus/turbinates or any active/infective 
disease within the nose.  An external scar on the nasal 
dorsum was medically attributed to a 1986 motor vehicular 
accident.  Allergic rhinitis and sinusitis were assessed.  

On September 1996 VA ENT examination, appellant complained of 
nasal congestion, sinus pain, allergies, and drainage.  It 
was indicated that his condition would improve with 
antibiotic therapy.  Clinically, there was no external nasal 
deformity.  Significantly, it was noted that the nasal septum 
had bilateral spurs with slight deviation; and the nasal 
floor and inferior and middle meatus/turbinates were all 
clear.  Allergic rhinitis and sinusitis were assessed.  

On June 1997 VA ENT examination, appellant complained of 
seasonal nasal congestion and sinusitis.  Clinically, it was 
noted that there was mild right septal deviation with 
congested mucosa.  Allergic rhinitis was assessed.  

Private clinical records revealed that in 1999, a CT scan of 
the sinuses showed sinus mucosal edema; and antibiotic 
treatment was instituted for a sinus infection.  That CT scan 
also showed, apparently as an incidental finding, that the 
nasal septum was deviated to the right. 

On October 1999 VA ENT examination, appellant complained of 
purulent nasal drainage, frontal/maxillary headaches, and 
mild nasal obstruction, occurring every several months and 
improved by antibiotic treatment.  Clinically, it was noted 
that the nasal septum was in midline position with 
unremarkable mucosa and no polyps/discharge.  It was noted 
that a recent CT scan had shown resolution of sinusitis.  
Significantly, the assessment was recurrent acute sinusitis.  

The Board has considered 38 C.F.R. § 4.10, pertaining to 
functional loss.  However, although appellant has nasal 
congestion/discharge on occasion which obviously interferes 
with his nasal breathing passages to some extent, these 
symptoms have been medically attributed to allergic rhinitis 
and sinusitis, conditions for which service connection is not 
in effect, rather than the service-connected postoperative 
septoplasty residuals due to traumatic nasal septum 
deviation.  Again, conditions for which service connection is 
not in effect may not be considered in evaluating the 
severity of a service-connected disability.  Since 
appellant's service-connected status post septal 
reconstruction for traumatic septal deviation is manifested 
primarily by no more than slight right nasal septal deviation 
without any significant internal nasal pathology or 
obstruction, it would not be reasonable to characterize the 
nasal septal deviation as more nearly approximating 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, or any nasal airflow 
restriction attributable to the septal deviation as 
indicative of marked interference with breathing space.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected status post 
septal reconstruction for traumatic septal deviation presents 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical, for the aforestated reasons.  38 C.F.R. 
§ 3.321(b)(1).  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal.  
38 C.F.R. § 3.102.  


ORDER

Increased (compensable) ratings for a hemorrhoidal 
disability, right olecranon bursitis, and residuals of a 
septoplasty due to traumatic deviated nasal septum are 
denied.  


REMAND

With respect to the remaining appellate issues of increased 
ratings for lumbosacral strain and fibrositis/fibromyalgia, 
it should be pointed out that under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions are in 
effect, that include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  Initial review of 
the evidentiary record indicates that appellant has not been 
afforded appropriate examinations to determine the nature and 
current severity of said disabilities.  See also Schafrath.  
Although appellant has been afforded certain VA examinations, 
the examiners have not attempted to differentiate which 
symptoms are attributable to the service-connected 
lumbosacral strain versus other back conditions, including 
lumbar discogenic disease, degenerative 
arthritis/spondylosis, and spinal stenosis.  Additionally, 
the examiners have not attempted to differentiate which 
symptoms are attributable to the service-connected 
fibrositis/fibromyalgia versus other conditions, including 
arthritis, etc.  

The existing evidentiary record does not set forth with 
sufficient specificity clinical findings and medical 
opinion/conclusions to allow adequate review by the Board of 
said increased ratings appellate issues.  For example, recent 
clinical evidence indicates that appellant has had a morphine 
pump subcutaneously implanted with a catheter inserted into 
the intrathecal spinal canal due to intractable back pain.  
However, it is unclear to the Board whether appellant's back 
pain is due to the service-connected back disability, the 
service-connected fibrositis/fibromyalgia, and/or other 
conditions; or whether such back pain can reasonably be 
medically differentiated.  Appellant's representative in a 
recent informal hearing presentation has alluded to this 
confusing clinical picture as well.  Additionally, review of 
this case by a fibromyalgia VA specialist (such as a 
rheumatologist) appears desirable, particularly in light of 
the confusing nature of appellant's medical history and the 
multisymptom nature of fibromyalgia-type diseases.  An 
examination by a rheumatologist would be logical, since the 
supplementary information contained in the adoption of VA's 
final rule on rating fibromyalgia refers to fibromyalgia as a 
"nonarticular" rheumatic disease.  See 64 Fed. Reg. 32,410-
411 (1999) (codified at 38 C.F.R. Part 4).  

It should be added that since the fibrositis/fibromyalgia 
increased rating claim was filed prior to a May 7, 1996 
interim rule amendment to the VA's Schedule for Rating 
Disabilities, which specifically created Diagnostic Code 5025 
for rating fibrositis/fibromyalgia, the RO has rated that 
disability by analogy to myositis under Code 5021, based on 
limitation of motion of affected parts as degenerative 
arthritis, as well as under Code 5025.  See Rhodan v. West, 
12 Vet. App.  55 (1998), as to a proscription against 
retroactive application of amendments to the rating schedule; 
and Karnas v. Derwinski, 1 Vet. App. 308 (1991), as to 
application of the version most favorable to a veteran.  
However, it does not appear from the pertinent rating sheets 
or Statement of the Case/Supplemental Statements of the Case 
that the RO has adequately addressed the potential 
applicability of various Diagnostic Codes for rating any 
limitation of motion of each joint affected by the 
fibrositis/fibromyalgia in accordance with Code 5021 or other 
analogous codes.  As directed in this remand, the RO will 
have the opportunity to address the potential applicability 
of appropriate Diagnostic Codes for rating any limitation of 
motion of each joint affected by the fibrositis/fibromyalgia 
in accordance with Code 5021 or other analogous codes as well 
as readjudicating said appellate issue under Code 5025 (with 
respect to the period subsequent to May 7, 1996).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any  treatment records pertaining 
to his back and fibrositis/fibromyalgia, 
not presently associated with the claims 
folders, in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

2.  The RO should obtain any additional, 
VA clinical records pertaining to his 
back and fibrositis/fibromyalgia; and 
associate them with the claims folders. 

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

4.  With respect to the issue of an 
increased rating for lumbosacral strain, 
the RO should arrange appropriate VA 
examination(s), such as orthopedic and/or 
neurologic, to determine the nature and 
current severity of the service-connected 
disability.  The entire claims folders 
should be reviewed by the examiner(s) 
prior to the examination(s).  All 
indicated tests and studies should be 
performed, including range of motion 
studies of the low back expressed in 
degrees (i.e., forward flexion, backward 
extension, lateroflexion bilaterally, and 
rotation bilaterally).  If appellant has 
any restricted low back motion, then the 
examiner(s) should provide for the 
record, as a reference for comparison 
purposes, what constitutes normal low 
back ranges of motion, expressed in 
degrees.  

If lumbar spinal pathology is clinically 
identified, the examiner(s) should review 
the entire evidentiary record including 
the service medical records, correlate 
the findings with the radiographic 
studies of record, express an opinion as 
to the nature and etiology of any lumbar 
spinal abnormalities manifested, and 
differentiate symptoms associated with 
any lumbar spinal abnormalities from 
symptoms attributable to the service-
connected lumbosacral strain.  If these 
symptoms are not medically capable of 
differentiation without resort to mere 
conjecture, this should be commented upon 
in the report(s).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected low back disability 
should be described in detail.  See 
DeLuca, supra.  

5.  With respect to the issue of an 
increased (compensable) rating for 
fibrositis/fibromyalgia, the RO should 
arrange appropriate VA examination(s), 
such as rheumatologic and/or orthopedic, 
to determine the nature and current 
severity of the service-connected 
disability.  The entire claims folders 
should be reviewed by the examiner(s) 
prior to the examination(s), to include 
Diagnostic Codes 5021 and 5025 set forth 
in the Statement of the Case and 
Supplemental Statements of the Case.  All 
indicated tests and studies should be 
performed, including range of motion 
studies of any joints affected by 
fibrositis/fibromyalgia expressed in 
degrees.  The examiner(s) should provide 
for the record, as a reference for 
comparison purposes, what constitutes 
normal ranges of motion of any joints 
affected by fibrositis/fibromyalgia, 
expressed in degrees.  

All manifestations of appellant's 
fibrositis/fibromyalgia should be 
described in detail and their severity.  
The examiner(s) should differentiate 
symptoms associated with 
fibrositis/fibromyalgia from other 
conditions.  If these symptoms are not 
medically capable of differentiation 
without resort to mere conjecture, this 
should be commented upon in the 
report(s).  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected fibrositis/fibromyalgia should 
be described in detail.  See DeLuca, 
supra.  

6.  The RO should review any additional 
evidence and readjudicate the issues of 
increased ratings for service-connected 
low back disability and 
fibrositis/fibromyalgia, with 
consideration of all applicable laws and 
regulations.  The RO should consider all 
appropriate diagnostic codes for rating 
the service-connected low back 
disability.  The RO should consider all 
appropriate diagnostic codes for rating 
fibrositis/fibromyalgia, such as under 
Code 5021 as to limitation of motion of 
any joint or joints affected by the 
fibrositis/fibromyalgia or any other 
analogous codes such as Code 5002 for 
rheumatoid arthritis; and under Code 5025 
(with respect to the period subsequent to 
May 7, 1996).  In rating said 
disabilities, the RO should also consider 
the prohibition against pyramiding (See 
38 C.F.R. § 4.14 (2000) and Esteban v. 
Brown, 6 Vet. App. 259 (1994)).   

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, any remaining issues should be returned to the 
Board for further appellate consideration, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

